DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 18, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly claimed limitation, "calculating a probability value… based on the respective values of the plurality of parameters" is not fully described in applicant's original disclosure because the probability calculation method includes an equation (see paragraph 52) containing some coefficients and icing factor, subcooling factor, and superheat factor (see paragraphs 52-56), where these factors are described in the specification as being obtained from look-up table(s); however, no look-up table has been included in the specification, which provides relationship between the amount of icing, subcooling or superheat and their respective factors.

Claims 1, 18, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it The newly claimed limitation, "calculating a probability value… based on the respective values of the plurality of parameters" is not enabled by the specification because the probability calculation method includes an equation (see paragraph 52) containing some coefficients and icing factor, subcooling factor, and superheat factor (see paragraphs 52-56), where these factors are described in the specification as being obtained from look-up table(s); however, no look-up table has been included in the specification, which provides relationship between the amount of icing, subcooling or superheat and their respective factors. Also it is unclear how the coefficients, and the factors and their probabilities are derived to calculate the probability value based on the factors because it is well known that a cumulative probability value based on plurality of events depends upon the individual events being either mutually exclusive or not. The applicant has not disclosed whether the icing factor, subcooling factor and superheat factors are considered mutually exclusive or not and how probabilities of these factors and their coefficients are used to obtained a probability value that is associated with refrigerant leak. Since icing, subcooling and superheat factors are described as having values between zero and one determined by determining probabilities of icing, subcooling and superheat respectively, the claimed probability value is based on three different probabilities; however, applicant has not provided any direction for calculating different factors, or their probabilities which contribute in determining the probability value (see paragraphs 52-56).   Appropriate correction is required.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27, 29-31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 18, and 31, the limitation, “calculate a probability value associated with a refrigerant leak… based on… values of… parameters,” is confusing because it is well know that a probability value represents an actual event or a likelihood of an event and it is unclear that probability value of which event is being calculated. It is also unclear how the probability value is associated with the values of the plurality of parameters of the HVAC unit. One of ordinary skill in the art would not be able to discern the metes and bounds of these claims due to the ambiguous nature of the limitation “calculate a probability value associated with a refrigerant leak”. For examination purposes, the above limitation is interpreted as ‘-- determine presence or absence of refrigerant leak, charge, amount, quantity, discharge, level, electric current to the compressor and any other malfunction or fluctuation in the refrigeration circuit that could be because of a leak --’.    Appropriate correction is required.
In claims 1, 18, and 31, the limitation, “calculate a probability value associated with a refrigerant leak… based on… values of… parameters,” is confusing because it is unclear what the term “associated with” represents in the probability value calculation. It is also unclear if the probability value describes the event of refrigerant leak or some other event related to the HVAC.    Appropriate correction is required.
Claims 2-17, 19-27, 29-30, and 35 are also rejected by virtue of being dependent upon the rejected base claim.

or subcooling, or superheat values --’. 

In claim 31, the limitation, “calculate a probability value associated with a refrigerant leak… based on the icing value, the subcooling value, and the superheat value,” is confusing because it is not clear if the probability value is independently based on each of the icing, subcooling and superheat values or based on all three simultaneously. Since in the elected species of Subspecies I (see figure 6), each of the icing, subcooling and superheat are independent determinations that independently proceed to signal sending state (step 160, see fig. 6), for examination purposes, the above limitation is interpreted as ‘-- calculate a probability value… based on the determined icing, or subcooling, or superheat values --’. 
Claim 35 is also rejected by virtue of being dependent upon the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 2003/0055603 A1) and in view of Asanuma (US 2020/0049384 A1) and further in view of Yoshimi (US 2009/0255284 A1).
In regards to claim 1, Rossi teaches a refrigerant amount/charge detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see paragraph 77 and figs. 6, 1, and 2), comprising a controller (210, see fig. 4) configured to: determine respective values associated with a plurality of parameters of the HVAC unit (determining values of evaporating temperature ET, subcooling SC, and superheat SH, see paragraphs 64, and 68-71; and figs. 6A-6E) based on data from a plurality of sensors (plurality of temperature and pressure sensors throughout the HVAC refrigeration circuit, used to calculate and determine ET, SC and SH values, see fig. 1 and paragraph 41 and fig. 6A); calculate a probability value associated with a refrigerant leak (determine low refrigerant charge, which represents a high probability of refrigerant leak, see paragraph 77 and fig. 6E) based on the respective values of the plurality of parameters (based on high evaporating temperature value, high superheat value and low subcooling value, the computer 22 and controller determines low refrigerant charge, which is associated with refrigerant leak, see figs. 6E, 6B and paragraphs 77, 91); and provide a control signal to modify operation of the HVAC unit (reducing evaporator fan speed, and adding refrigerant charge, see paragraphs 87 and 91) in response to a comparison of the probability value with a threshold value (based on refrigerant charge being low, see paragraph 77).
However, Rossi does not explicitly teach that refrigerant leak detection is associated with subcooling or superheating and the refrigeration charge being proportionate to refrigerant leak.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi by providing a program to determine refrigerant leak based on subcooling and superheat conditions determined from sensed pressure and temperature values as taught by Asanuma in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant toward an exit away from air conditioned indoor spaces occupied by occupants.
Rossi also does not explicitly teach that refrigeration charge is proportionate to refrigerant leak.
Yoshimi teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 1, 2, 10; and abstract), wherein a controller (8) is configured to measured refrigerant quantity in the system as proportionate to refrigerant leak (lower refrigerant quantity representative of refrigerant leak, see fig. 10; paragraphs 264-266, and 269).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak detection system of Rossi as modified by providing refrigerant leak determination as an extension and function of refrigerant quantity measurement 
In regards to claim 3, Rossi teaches that an amount of subcooling being one of the plurality of parameters (see paragraphs 63-64).
In regards to claim 4, Rossi teaches that an amount of superheat being one of the plurality of parameters (see paragraphs 68-69).
In regards to claim 5, Rossi as modified teaches that the controller is configured to calculate probability (recognition of low charge) based on two or more of: a measured amount of icing, a measured amount of subcooling, and a measured amount of superheat (based on the superheating SH being high and subcooling SC being low, see paragraphs 77 and 91).
In regards to claim 6, Rossi as modified teaches an icing sensor (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), wherein the icing sensor comprises a pressure sensor (SP) and a temperature sensor (ST) disposed between an evaporator and a compressor of the HVAC unit (low ET value associated with coil freezing, see fig. 1 and paragraphs 67-68, and 74).
In regards to claim 11, Rossi as modified teaches that the plurality of parameters comprises an amount of subcooling (see paragraphs 63-64), a pressure sensor (LP) and a temperature sensor (LT) disposed between a condenser (12) and an expansion device (14) of the HVAC unit (see fig. 1), and wherein the controller is configured to determine a respective value associated with the amount of subcooling (low or high subcooling value SC, see fig. 6) based on signals received from the pressure sensor and the temperature sensor (see paragraph 59).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claim 1 above and further in view Hamamoto (US 2016/0153697 A1).
In regards to claim 2, Rossi does not explicitly teach an amount of icing being one of the plurality of parameters.
However, Hamamoto teaches a frost sensor (frost detection section 22a) of the controller (20), wherein the controller is configured to determine an amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by providing frost detection section to determine the amount of frost associated with the HVAC unit as taught by Hamamoto as one of the plurality of parameters for determining the probability of refrigerant leak in the system of Rossi as modified because amount of frost is proportional to the temperature difference at the heat exchanger (see paragraph 147, Hamamoto), where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak.

Claims 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claims 1 and 18 above and further in view Hamamoto (US 2016/0153697 A1) and Rona (US 2018/0340719 A1) and Xuechao (CN 202057136 U).
In regards to claim 7, Rossi as modified teaches that the controller is configured to: receive a pressure signal from the pressure sensor (SP) and a temperature signal from the temperature sensor (ST), wherein the pressure signal and the temperature signal are indicative of a pressure and temperature of a refrigerant between an evaporator and a compressor of the HVAC unit (see paragraph 41); and predict possibility of coil freezing (see paragraph 74) based on the pressure signal (ET based on SP, see paragraph 68).
However, Rossi does not explicitly teach amount of icing as a parameter, predicting icing amount based on temperature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by providing frost detection section to determine the amount of frost associated with the HVAC unit as taught by Hamamoto as one of the plurality of parameters for determining the probability of refrigerant leak in the system of Rossi as modified because amount of frost is proportional to the temperature difference at the heat exchanger (see paragraph 147, Hamamoto), where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict an amount of superheat based on the pressure and temperature signals from sensors located between the evaporator and the compressor as taught by Rona in order to estimate the state of the refrigerant within the evaporator and the state of the evaporator coils.
Rossi is silent about icing being associated with evaporator superheat.
However, Xuechao teaches controller determines the evaporator frosting situation based on the evaporator superheat (see abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict a respective 
In regards to claim 8, Rossi as modified teaches that the pressure sensor and the temperature sensor are disposed at a refrigerant outlet of the evaporator (SP, ST, see fig. 1).
In regards to claim 20, Rossi as modified teaches an icing sensor (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), wherein the icing sensor comprises a pressure sensor (SP) and a temperature sensor (ST) disposed between an evaporator and a compressor of the HVAC unit (low ET value associated with coil freezing, see fig. 1 and paragraphs 67-68, and 74); where the controller is configured to: receive a pressure signal from the pressure sensor (SP) and a temperature signal from the temperature sensor (ST), wherein the pressure signal and the temperature signal are indicative of a pressure and temperature of a refrigerant between an evaporator and a compressor of the HVAC unit (see paragraph 41); and predict possibility of coil freezing (see paragraph 74) based on the pressure signal (ET based on SP, see paragraph 68).
However, Rossi does not explicitly teach predicting icing amount based on temperature.
Rona teaches a controller (86) configured to: receive a pressure signal from the pressure sensor and a temperature signal from the temperature sensor (20, 21, see fig. 2), wherein the pressure signal and the temperature signal are indicative of a pressure and temperature of a refrigerant between an evaporator and a compressor of the HVAC unit (see paragraph 116); and predict a respective value associated with the amount of superheat based on the pressure and the temperature signal (see paragraph 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict an amount of superheat based on the pressure and temperature signals from sensors located between the evaporator and 
Rossi is silent about icing being associated with evaporator superheat.
However, Xuechao teaches controller determines the evaporator frosting situation based on the evaporator superheat (see abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict an amount of icing based on the evaporator superheat as taught by Xuechao because evaporator superheat is calculated from the pressure and temperature values obtained from pressure and temperature sensors located between the evaporator and the compressor as taught by Rossi as modified in order to estimate cooling and heating capacity of the HVAC unit based on the condition of the evaporator coil.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi and Hamamoto and Rona and Xuechao as applied to claim 8 above and further in view Blair (US 5,457,965 A).
In regards to claim 9, Rossi does not explicitly teach that the pressure sensor and the temperature sensor are integrated into a single body of a combination pressure temperature sensor.
However, Blair teaches that the pressure sensor and the temperature sensor are integrated into a single body of a combination pressure temperature sensor (col. 3, lines 5-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure and temperature sensors of Rossi as modified by providing integrated temperature and pressure sensors as taught by Blair in order to prevent refrigerant leak (see col. 3, lines 20-22, Blair).

s 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claims 1 and 20 above and further in view Hamamoto (US 2016/0153697 A1) and Cann (US 4,286,435 A).
In regards to claims 10 and 21, Rossi does not explicitly teach an ice sensor disposed on an outer surface of an evaporator of the HVAC unit, wherein the controller is configured to determine a value associated with the amount of icing on the outer surface of the evaporator based on data from the ice sensor.
Hamamoto teaches an amount of icing on an outer surface of an evaporator of the HVAC unit (frost determination sensor 71 positioned on the outer surface of heat exchanger 33, see paragraph 147 and fig. 3), the system comprising an ice sensor (sensor 71) disposed on the outer surface of the evaporator of the HVAC unit (71 on the heat exchanger 33, and frost detection means 22a, see paragraph 147 and fig. 3), and the controller is configured to determine a respective/first value associated with the amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by providing frost detection section to determine the amount of frost associated with the HVAC unit as taught by Hamamoto as one of the plurality of parameters for determining the probability of refrigerant leak in the system of Rossi as modified because amount of frost is proportional to the temperature difference at the heat exchanger (see paragraph 147, Hamamoto), where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak.
Rossi does not explicitly teach an ice sensor disposed on an outer surface of the evaporator.
However, Cann teaches an ice sensor disposed on an outer surface of an evaporator (detecting amount of ice on the coil 2 which could function as evaporator by operation of reversing valve 24) of the HVAC unit, wherein the controller is configured to determine a level of ice on the outer surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Rossi as modified by providing an ice center on the coil as taught by Cann to allow the controller of Rossi as modified to measure the level of ice on the coil because amount of frost is proportional to the temperature difference at the heat exchanger, where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claim 1 above and further in view Matsuda (US 2020/0011580 A1).
In regards to claim 12, Rossi teaches an amount of superheat being one of the plurality of parameters (see paragraphs 68-69); and a temperature sensor (DT) disposed between a compressor (10) and a condenser (12) of the HVAC unit (see fig. 1).
However, Rossi does not explicitly teach a pressure sensor disposed between compressor and condenser, wherein the controller is configured to determine an amount of superheat based on signals received from the pressure sensor and the temperature sensor.
Matsuda teaches a pressure sensor (112) and a temperature sensor (106) disposed between compressor and condenser (see fig. 1), wherein the controller (300) is configured to determine a respective value associated with an amount of superheat based on signals received from the pressure sensor and the temperature sensor (see paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Rossi as modified by providing a pressure sensor disposed between compressor and condenser as taught by Matsuda and reprogramming the controller of Rossi by determining an amount of superheat based on signals received from the pressure .

Claims 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claim 1 above and further in view Minamida (US 2020/0049361 A1).
In regards to claim 13, Rossi does not explicitly teach that the controller is configured to: determine an air temperature based on measurements from an air temperature sensor; and determine the probability of the refrigerant leak in the HVAC unit based on the determined air temperature.
However, Minamida teaches that the controller (70) is configured to: determine a respective value associated with an air temperature (step S16, fig. 3 and paragraph 140) based on measurements from an air temperature sensor (83); and determine the probability of the refrigerant leak in the HVAC unit based on the determined air temperature (high ignition possibility which is an indication of large amount of leaked refrigerant based on air temperature, see paragraphs 171 and 140-141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by determining an air temperature based on measurements from an air temperature sensor; and determine the probability of the refrigerant leak in the HVAC unit based on the determined air temperature as taught by Minamida in order to determine the refrigerant charge in the system which is proportional to the air temperature rise (see paragraph 140, Minamida).
In regards to claim 15, Rossi does not explicitly teach that the controller is configured to provide the control signal to adjust a speed of a supply fan to increase airflow through the HVAC unit.
However, Minamida teaches that the controller (70) is configured to provide the control signal to adjust a speed of a supply fan to increase airflow through the HVAC unit (step S14, see fig. 3 and paragraph 138) and adjust speed based on existence of refrigerant leak, which represents high probability value of leak (see S11 and S14, fig. 3).

In regards to claim 16, Rossi does not explicitly teach that the controller is configured to provide the control signal to deactivate the HVAC unit.
However, Minamida teaches that the controller (70) is configured to provide the control signal to deactivate the HVAC unit (HVAC stopped, see paragraph 142) in response to existence of refrigerant leak, which represents high probability value of leak (see S11, and S18, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to deactivate the HVAC unit as taught by Minamida in order to reduce the amount of refrigerant leak by stopping the HVAC system and schedule maintenance to repair refrigerant leak.
In regards to claim 17, Rossi does not explicitly teach that the controller is configured to provide to the control signal to adjust a speed of a variable speed supply fan proportional to the probability of the refrigerant leak.
However, Minamida teaches that the controller (70) is configured to provide to the control signal to adjust a speed of a variable speed supply fan proportional to the probability value of the refrigerant leak (see step S14, fig. 3 and paragraph 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to adjust a speed of a variable speed supply fan proportional to the probability of the refrigerant leak as taught by Minamida in order to suppress the leaked refrigerant (see paragraph 138, Minamida).

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Asanuma and Yoshimi as applied to claim 1 above and further in view Yajima (US 2018/0073762 A1).
In regards to claim 14, Rossi does not explicitly teach that the controller is configured to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit.
However, Yajima teaches that the controller (70) is configured to provide the control signal to adjust a position of a damper (OA dampers, see fig. 6) to allow environmental air into the HVAC unit (see fig. 6 and paragraph 123) in response to refrigerant leak detected by the sensor, which represents a probability value of the refrigerant leak (see paragraphs 122-124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit as taught by Yajima in order to dilute the indoor air containing leaked refrigerant by supplying lot of fresh air and to perform air exchange.

Claims 18, 19, 22, 24, 25, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 2003/0055603 A1) and in view of Hamamoto (US 2016/0153697 A1) and further in view of Asanuma (US 2020/0049384 A1) and Yoshimi (US 2009/0255284 A1).
In regards to claim 18, Rossi teaches a heating, ventilating, and air conditioning (HVAC) system having a condenser (12), an expansion device (14), and evaporator (16), and a compressor (10) fluidly coupled (via lines 18, 20, 22 and 24) to form a vapor compressor system (see fig. 1), wherein the HVAC system includes a refrigerant amount/charge detection and mitigation system (see paragraph 77 and figs. 6, 1, and 2), comprising: icing sensors (pressure sensor SP, temperature sensor ST, see fig. 1), subcooling sensors (pressure sensor LP, temperature sensor LT, see fig. 1), and superheat sensors (DT, and temperature and pressure sensors ST, ET, SP, see fig. 1 and paragraph 69) communicatively coupled to a controller (210, see figs. 4 and 6) that is configured to: determine a second value associated with an 
However, Rossi does not explicitly teach determining an amount of icing based on measurements from an icing sensors.
Hamamoto teaches a frost sensor (frost detection section 22a with plurality of sensors) of the controller (20), wherein the controller is configured to determine a first value associated with an amount of frost based on measurements from temperature sensors and determination from frost detection section (temperature sensors and 22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by determining an amount of icing based on the measurements form frost sensors of as taught by Hamamoto for determining the amount of icing in the system of Rossi because amount of frost is proportional to the temperature 
Rossi also does not explicitly teach that refrigerant leak detection is associated with subcooling or superheating and the refrigeration charge being proportionate to refrigerant leak.
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to: determine a plurality of parameters correlated to refrigerant leak conditions based on data from a plurality of sensors (determining subcooling and superheat values see paragraphs 64-65; based on various sensed temperature and pressure values obtained through sensors 20, 21, 22, 50 , 51, and 52, see fig. 2); determine a probability of a refrigerant leak in the HVAC unit based on the plurality of parameters (determined whether refrigerant has leaked or not, which is equivalent to a probability of 1 or 100%, when subcooling is lower and superheat is higher that their respective threshold values, see paragraphs 64-65); and provide a control signal to modify operation of the HVAC unit in response to a comparison of the probability with a threshold value (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by stopping compressor and performing other steps, see figs. 7-8; and paragraphs 68-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi by providing a program to determine refrigerant leak based on subcooling and superheat conditions determined from sensed pressure and temperature values as taught by Asanuma in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant toward an exit away from air conditioned indoor spaces occupied by occupants.
Rossi also does not explicitly teach that refrigeration charge is proportionate to refrigerant leak.
However, Yoshimi teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 1, 2, 10; and abstract), wherein a controller (8) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak detection system of Rossi as modified by providing refrigerant leak determination as an extension and function of refrigerant quantity measurement in the HVAC unit as taught by Yoshimi in order to accurately determine the adequacy and/or lack of refrigerant in the HVAC unit for performing some cooling or heating operations by the HVAC unit (see paragraph 2, Yoshimi).
In regards to claim 19, Rossi as modified teaches that the probability value is determined using the first, the second and the third values (see rejection of claim 18) and in addition Rossi teaches that the controller is configured to calculate the probability value associated with the refrigerant leak (recognition of low charge, which represents refrigerant leak or a high probability of refrigerant leak, see paragraph 77 and fig. 6E) using an equation that mathematically associates the probability value with the second and the third values (equations of subcooling, superheating and evaporating temperatures, see paragraphs 64, 68, 69; that are combined in fig. 6B, to find the low refrigerant charge value, see paragraph 77).
In regards to claim 22, Rossi as modified teaches a pressure sensor (LP) and a temperature sensor (LT) disposed between a condenser (12) and an expansion device (14) of the HVAC unit (see fig. 1), and wherein the controller is configured to determine the second value associated with the amount of subcooling based on signals received from the pressure sensor and the temperature sensor (see paragraph 59).
In regards to claim 24, Rossi as modified teaches that the superheat sensors comprise a pressure sensor (pressure sensor SP) and a temperature sensor (ST, DT), where the temperature sensor (DT) is disposed at a refrigerant outlet of the compressor (see fig. 1), and wherein the controller is configured to: receive respective signals from the pressure sensor and the temperature sensor indicating a pressure and temperature of refrigerant in the vapor compression system (see paragraph 41); determine an amount of discharge superheat based on the respective signals received from the pressure sensor and the temperature 
However, Rossi does not explicitly teach that the pressure and temperature sensors are disposed at a refrigerant outlet of the compressor, and the pressure sensor and the temperature sensor indicate pressure and temperature of refrigerant between the compressor and the condenser.
Yoshimi teaches that the superheat sensors comprise a pressure sensor (P2,Pd) and a temperature sensor (T2,Td) disposed at a refrigerant outlet of the compressor (see fig. 1), and wherein the controller is configured to: receive respective signals from the pressure sensor and the temperature sensor indicating a pressure and temperature of refrigerant in the vapor compression system between the compressor and the condenser (pressure and temperature values from sensors P2, T2 located between compressor 21 and condenser 22, transmitted to controllers 26, 34 and 44, see fig. 1 and paragraph 104-105); determine an amount of discharge superheat based on the respective signals received from the pressure sensor and the temperature sensor (compressor discharge superheat determined based on discharge pressure Pd and discharge temperature Td, see paragraph 191); and determine the probability of the refrigerant leak based on the determined amount of discharge superheat (by determining the quantity of refrigerant, see paragraph 191, which is used to determine refrigerant leak, see step S43, fig. 10 and paragraph 251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided pressure and temperature sensors disposed at a refrigerant outlet of the compressor as taught by Yoshimi at the compressor outlet in the vapor compression system of Rossi as modified in order to accurately determine the discharge superheat by using temperature and pressure values obtained at the compressor discharge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the Rossi as modified to receive and determine the compressor outlet pressure and temperature based on the discharge pressure and temperature and determine an amount of discharge superheat based on the 
In regards to claim 25, Rossi teaches an air temperature sensor (48, 56, 58, and 62, see paragraph 49) communicatively coupled to the controller (see figs. 2, 6D and 6A), wherein the controller is configured to: receive signals from the air temperature sensor indicating an air temperature (see fig. 2 and paragraph 49); and determine the air temperature based on the signals received from the air temperature sensor (at least supply air SA temperature determined from the sensor 58, see paragraph 59); and determine a third value associated with the amount of superheat based on the determined air temperature (superheat SH determined based on temperature ET, see figs. 6A, 6D and paragraphs 69 and 91; and claim 10).
In regards to claim 30, Rossi as modified teaches that the superheat sensors comprise a pressure sensor (SP) and a temperature sensor (ST) disposed at a refrigerant inlet of the compressor (see fig. 1), and wherein the controller is configured to: receive respective signals from the pressure sensor and temperature sensor indicating a pressure and temperature of refrigerant in the vapor compression system between the evaporator and the compressor (see paragraphs 41 and 49); determine an amount of suction superheat based on the respective signals received from the pressure sensor and the temperature sensor (superheat SH determined based on temperature ST and pressure SP, see paragraphs 68-69); and determine the third value associated with the amount of superheat based on the determined amount of suction superheat (determining value of SH, see figs. 6B, 6D, 6E, and 6F, based on high suction superheat and low evaporating temperature values, see fig. 6B and paragraphs 77, 91).
Rossi also does not explicitly teach that refrigeration charge is proportionate to refrigerant leak.
However, Yoshimi teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 1, 2, 10; and abstract), wherein a controller (8) is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the refrigerant leak detection system of Rossi as modified by providing refrigerant leak determination as an extension and function of refrigerant quantity measurement in the HVAC unit as taught by Yoshimi in order to accurately determine the adequacy and/or lack of refrigerant in the HVAC unit for performing some cooling or heating operations by the HVAC unit (see paragraph 2, Yoshimi).
In regards to claim 31, Rossi teaches a heating, ventilating, and air conditioning (HVAC) system having a condenser (12), an expansion device (14), and evaporator (16), and a compressor (10) fluidly coupled (via lines 18, 20, 22 and 24) to form a vapor compressor system (see fig. 1), wherein the HVAC system includes a refrigerant amount/charge detection and mitigation system (see paragraph 77 and figs. 6, 1, and 2), comprising: icing sensors (pressure sensor SP, temperature sensor ST, see fig. 1), subcooling sensors (pressure sensor LP, temperature sensor LT, see fig. 1), and superheat sensors (DT, and temperature and pressure sensors ST, ET, SP, see fig. 1 and paragraph 69) communicatively coupled to a controller (210, see figs. 4 and 6) that is configured to: determine a subcooling value (determining evaporating temperature, subcooling and superheat, see paragraphs 64, 68 and 69) based on measurements from a subcooling sensor associated with the HVAC unit (subcooling determined based on plurality of temperature and pressure sensors throughout the HVAC refrigeration circuit, see fig. 1 and paragraph 41), determine a superheat value (determining evaporating temperature, subcooling and superheat, see paragraphs 64, 68 and 69) based on measurements from a superheat sensors associated with the HVAC unit (superheat determined based on plurality of temperature and pressure sensors ST, ET, SP, throughout the HVAC refrigeration circuit, see fig. 1 and paragraph 41), calculate a probability value associated with a refrigerant leak (recognition of low charge, which represents refrigerant leak or a high probability of refrigerant leak, see paragraph 77 and fig. 6E) in the vapor compression system based on the determined amount of subcooling, and superheat (determination of low charge based on the 
However, Rossi does not explicitly teach determining an icing value based on measurements from an icing sensors.
Hamamoto teaches a frost sensor (frost detection section 22a with plurality of sensors) of the controller (20), wherein the controller is configured to determine an amount of frost based on measurements from temperature sensors and determination from frost detection section (temperature sensors and 22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by determining an amount of icing based on the measurements form frost sensors of as taught by Hamamoto for determining the amount of icing in the system of Rossi because amount of frost is proportional to the temperature difference at the heat exchanger (see paragraph 147, Hamamoto), where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak.
Rossi also does not explicitly teach that refrigerant leak detection is associated with subcooling or superheating and the refrigeration charge being proportionate to refrigerant leak.
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to: determine a plurality of parameters correlated to refrigerant leak conditions based on data from a plurality of sensors (determining subcooling and superheat values see paragraphs 64-65; based on various sensed temperature and pressure values obtained through sensors 20, 21, 22, 50 , 51, and 52, see fig. 2); determine a probability of a refrigerant leak in the HVAC unit based on the plurality of parameters (determined whether refrigerant has leaked or not, which is equivalent to a probability of 1 or 100%, when subcooling is lower and superheat is higher that their respective threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi by providing a program to determine refrigerant leak based on subcooling and superheat conditions determined from sensed pressure and temperature values as taught by Asanuma in order to prevent refrigerant concentration that has leaked from increasing locally and gathering and directing the leaked refrigerant toward an exit away from air conditioned indoor spaces occupied by occupants.
Rossi also does not explicitly teach that refrigeration charge is proportionate to refrigerant leak.
However, Yoshimi teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 1, 2, 10; and abstract), wherein a controller (8) is configured to measured refrigerant quantity in the system as proportionate to refrigerant leak (lower refrigerant quantity representative is representative exceeding a refrigerant leak threshold, see fig. 10; paragraphs 264-266, and 269).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the refrigerant leak detection system of Rossi as modified by providing refrigerant leak determination by exceeding a threshold a representation of the low refrigerant quantity measurement in the HVAC unit as taught by Yoshimi in order to accurately determine the adequacy and/or lack of refrigerant in the HVAC unit for performing some cooling or heating operations by the HVAC unit (see paragraph 2, Yoshimi).
In regards to claim 36, Rossi does not explicitly teach modifying operation of the HVAC unit in response to the icing value exceeding an additional threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to modify operation of the HVAC system in response to the icing value (as measured by frost determination unit 22a) exceeding an additional threshold value as taught by Hamamoto for controlling the frost accumulated on the heat exchanger surface and improving efficiency of the HVAC system while bringing the heat exchanger into operational state.
In regards to claim 37, Rossi teaches that the controller is configured to modify operation of the HVAC unit in response to the subcooling value exceeding an additional threshold (reducing evaporator fan speed, and reducing refrigerant charge, in response to subcooling value SC being above goal, see fig. 6D).
In regards to claim 38, Rossi teaches that the controller is configured to modify operation of the HVAC unit in response to the superheat value exceeding an additional threshold (only reducing evaporator fan speed, in response to superheat value SH being above goal, see fig. 6D).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Hamamoto and Asanuma and Yoshimi as applied to claim 18 above and further in view Rona (US 2018/0340719 A1) and Xuechao (CN 202057136 U).
In regards to claim 20, Rossi as modified teaches an icing sensor (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), wherein the icing sensor comprises a pressure sensor (SP) and a temperature sensor (ST) disposed between an evaporator and a compressor of the HVAC unit (low ET value associated with coil freezing, see fig. 1 and paragraphs 67-68, and 74); where the controller is configured to: receive a pressure signal from the pressure sensor (SP) and a temperature signal from the temperature sensor (ST via sensors 38 and 24, see fig. 2 and paragraph 
However, Rossi does not explicitly teach predicting icing amount based on temperature.
Rona teaches a controller (86) configured to: receive a pressure signal from the pressure sensor and a temperature signal from the temperature sensor (20, 21, see fig. 2), wherein the pressure signal and the temperature signal are indicative of a pressure and temperature of a refrigerant between an evaporator and a compressor of the HVAC unit (see paragraph 116); and predict an amount of superheat based on the pressure and the temperature signal (see paragraph 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict an amount of superheat based on the pressure and temperature signals from sensors located between the evaporator and the compressor as taught by Rona in order to estimate the state of the refrigerant within the evaporator and the state of the evaporator coils.
Rossi is silent about icing being associated with evaporator superheat.
However, Xuechao teaches controller determines the evaporator frosting situation based on the evaporator superheat (see abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to predict an amount of icing based on the evaporator superheat as taught by Xuechao because evaporator superheat is calculated from the pressure and temperature values obtained from pressure and temperature sensors located between the evaporator and the compressor as taught by Rossi as modified in order to estimate cooling and heating capacity of the HVAC unit based on the condition of the evaporator coil.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Hamamoto and Asanuma and Yoshimi and Rona and Xuechao as applied to claim 20 above and further in view Cann (US 4,286,435 A).
In regards to claim 21, Rossi does not explicitly teach an ice sensor disposed on an outer surface of an evaporator of the HVAC unit, wherein the controller is configured to determine a level of ice on the outer surface of the evaporator based on data from the ice sensor.
However, Cann teaches an ice sensor disposed on an outer surface of an evaporator (detecting amount of ice on the coil 2 which could function as evaporator by operation of reversing valve 24) of the HVAC unit, wherein the controller is configured to determine a first value associated with level of ice on the outer surface of the evaporator (detecting amount of ice on the coil) based on data from the ice sensor (col. 3, line 60 – col. 4, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak detection system of Rossi as modified by providing an ice center on the coil as taught by Cann to allow the controller of Rossi as modified to measure the level of ice on the coil because amount of frost is proportional to the temperature difference at the heat exchanger, where the inefficient heat exchange and sudden rise in temperature difference at the heat exchanger could be an indication of refrigerant leak.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Hamamoto and Asanuma and Yoshimi as applied to claims 22 above and further in view Shimazu (US 2015/0211772 A1).
In regards to claim 23, Rossi does not explicitly teach an air temperature sensor communicatively coupled to the controller, wherein the controller is configured to: determine the air temperature based on signals received from the air temperature sensor; and determine the second value associated with the amount of subcooling based on the determined air temperature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an air temperature sensor as taught by Shimazu to the HVAC system of Rossi as modified in order to accurately monitor the temperature of the air and adjust the operation of the vapor compression cycle accordingly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by determining the air temperature and the value associated with the amount of subcooling based on the determined air temperature based on the teaching of Shimazu as the second value in the system of Rossi as modified in order to determine the refrigerant charge in the system which is proportional to the air temperature rise.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Hamamoto and Asanuma and Yoshimi as applied to claim 18 above and further in view Yajima (US 2018/0073762 A1) and Minamida (US 2020/0049361 A1).
In regards to claim 26, Rossi does not explicitly teach that the controller is configured to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit.
However, Yajima teaches that the controller (70) is configured to provide the control signal to adjust a position of a damper (OA dampers, see fig. 6) to allow environmental air into the HVAC unit (see fig. 6 and paragraph 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC 
Rossi also does not explicitly teach that the controller is configured to provide the control signal to adjust a speed of a supply fan to increase airflow through the HVAC unit.
However, Minamida teaches that the controller (70) is configured to provide the control signal to adjust a speed of a supply fan to increase airflow through the HVAC unit (step S14, see fig. 3 and paragraph 138) and adjust speed based on existence of refrigerant leak, which represents high probability value of leak (see S11 and S14, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to adjust a speed of a supply fan to increase airflow through the HVAC unit as taught by Minamida in order to suppress the leaked refrigerant (see paragraph 138, Minamida).

Claims 27, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Hamamoto and Asanuma and Yoshimi as applied to claim 18 above and further in view of Minamida (US 2020/0049361 A1).
In regards to claim 27, Rossi does not explicitly teach that the control signal comprises a control signal to send an email, text message, or phone call to an electronic device.
However, Minamida teaches a control signal to send an email, text message, or phone call to an electronic device (controller 70 causes control unit 75 to display a text information on the display, see paragraphs 135, 137 and 141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified to provide a control signal to send a text message to an electronic device as taught by Minamida in order to notify an observer or technician about the ignition possibility and the probability of refrigerant leak (see paragraphs 141 and 163, Minamida).
In regards to claims 29 and 35, Rossi does not explicitly teach that the controller is configured to provide the control signal to adjust a speed of a variable speed supply fan proportional to the probability of the refrigerant leak.
However, Minamida teaches that the controller (70) is configured to provide the control signal to adjust a speed of a variable speed supply fan to increase airflow through the HVAC unit proportion to the probability value associated with the refrigerant leak (fan operated at maximum number of revolution based on refrigerant leak and concentration, step S14, see fig. 3 and paragraphs 138, 155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Rossi as modified by configuring the controller to provide the control signal to adjust a speed of a variable speed supply fan proportional to the probability of the refrigerant leak as taught by Minamida in order to suppress the leaked refrigerant (see paragraph 138, Minamida).
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Asanuma does not teach calculating probability value based on values of plurality of parameters," the examiner maintains the rejection and points out that in Rossi subcooling value SC, superheat value SH and temperature values ET in comparison to the high and low respective threshold values are combined in determining the refrigerant charge level, where the combination teaches that the low refrigerant charge level represents a high/likely possibility of refrigerant leak and a determination of existence of refrigerant leak contains a probability value of one (1, see above rejection of claims 1, 18 and 31). Probability value represents an event and based on the indefiniteness rejections above, it is assumed that the probability value represents existence of refrigerant leak. Since existence of refrigerant leak can either have a probability of either zero (0) or one (1), determination of refrigerant leak based on the icing, superheat and subcooling values represents a probability value of one (1). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.A.S/Examiner, Art Unit 3763    
                                                                                                                                                                                                       /NELSON J NIEVES/Primary Examiner, Art Unit 3763